Per Curiam.

We adopt the findings of the board, except the finding that respondent brought an action under Section 2255, Title 26, U.S.Code against Drozdowski’s former attorney. Such an action is in the nature of habeas corpus and was, in fact, brought against the United States of America. We adopt the conclusions of the board and its recommendation. Respondent’s continued pattern of neglect of client matters together with his failure to cooperate with relator’s investigation indicates that respondent will not conform to the ethical standards of the legal profession. See Warren Cty. Bar Assn. v. Lieser (1998), 82 Ohio St.3d 8, 693 N.E.2d 766. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.